Exhibit 10.77
 
DEBT CONVERSION AGREEMENT
 
 
This Debt Conversion Agreement (this “Agreement”) is made as of November 4, 2010
by Invisa, Inc., a Nevada corporation (“Invisa”) and Centurian Investors, Inc.,
a Delaware corporation (“Centurian”).
 
Preliminary Statements
 
 A.              Centurian has advanced loans to Invisa pursuant to the terms of
certain promissory notes (hereinafter the “Notes”) having similar terms but
varying terms and maturity dates; and
 
 B.              As a result of the Notes and other factors, Invisa continues to
be leveraged and the foregoing has continued to potentially negatively impact
the Company's operations;
 
                C.               The Parties wish to convert Three Hundred
Thousand ($300,000.00) of the aggregate principal amount of the Notes into
34,090,909 shares of common stock, par value $.001 per share, of INVISA (“Invisa
Common Stock”), and thereby retire, cancel and fully satisfy Invisa’s
obligations under certain of the Note, on the terms and conditions set forth
herein.
 
Agreement
 
NOW, THEREFORE, the Parties agree as follows:
 
1.   Conversion and Cancellation of Certain Notes.  Effective automatically upon
the execution and delivery of this Agreement by the parties (the “Closing”),
each of (a) that certain Promissory Note, dated February 28, 2007, in the
principal amount of up to One Hundred Fifty Thousand ($150,000.00) (the “First
Note”),  (b) that certain Promissory Note, dated July 25, 2007 in the principal
amount of Fifty Thousand ($50,000) dollars (the “Second Note”), and (c) that
certain Promissory Note, dated October 23, 2007 in the principal amount of Fifty
Thousand ($50,000) dollars and (d) Fifty Thousand ($50,000) dollars of that
certain Promissory Note, dated March 28, 2008 in the principal amount of One
Hundred Fifty Thousand ($150,000.00) dollars (the “Fourth Note”;  the First
Note, the Second Note, the Third Note and that portion of the Fourth Note  being
hereinafter collectively referred to as the “Terminated Notes”),  shall be
canceled, and the aggregate principal amount of the Terminated Notes, be
converted into 34,090,909 shares of newly issued and outstanding shares of
Invisa Common Stock (the “Conversion Shares”) at a conversion rate equal to one
Conversion Share for each $.0088 of principal amount.  All accrued and unpaid
interest and any and all other amounts payable to Centurian under the Terminated
Note (other than the Principal Amount) shall be automatically extinguished with
no further liability of Invisa to Centurian.  Notwithstanding the foregoing,
Invisa acknowledges and agrees that, except for the Terminated Notes
specifically identified herein, all other indebtedness of Invisa to Centurian
shall remain in full force and effect, including, without limitation, the
remaining One Hundred ($100,000) principal balance of the Fourth Note.
 
2.   The Closing.
 
 (a)              At the Closing, which shall take place at the offices of
Invisa, the following actions shall take place simultaneously;
 
 (i)               Centurian shall deliver the original of each of the First
Note, the Second Note and the Third Note to Invisa for cancellation;


 (ii)              Invisa shall indicate on the books and records of the Company
that Fifty Thousand ($50,000) of the principal amount of the Fourth Note has
been paid in full and that the principal thereof has been reduced to One Hundred
Thousand ($100,000) dollars; and
 
 (iii)             Invisa shall deliver instructions to Invisa’s transfer agent
to issue to Centurian, a certificate(s) representing 34,090,909 shares of Invisa
Common stock registered in the name of Centurian, or its designee, bearing the
following restrictive legend:


 
1

--------------------------------------------------------------------------------

 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, EXCHANGED, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS (I) REGISTERED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) PURSUANT TO AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS AND AN OPINION OF COUNSEL TO THAT
EFFECT, IF SO REQUIRED BY THE ISSUER OF THESE SHARES.


 (iv)             Centurian and the Company shall deliver notice to the Escrow
Agent to release shares held as collateral to the Company.


3.   Representations and Warranties of Invisa.  Invisa represents and warrants
to Centurian that:
 
3.1     Authority.  Invisa has all requisite corporate power and authority to
execute and deliver this Agreement and consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Invisa.  Invisa has duly executed and delivered this
Agreement and, assuming due authorization, execution and delivery of this
Agreement by Centurian, this Agreement constitutes a legal, valid and binding
obligation of Invisa, enforceable against it in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy laws or
other laws affecting creditors’ rights generally and by general principles of
equity.
 
3.2     Capital Stock.  Invisa’s authorized capital stock consists of
100,000,000 shares of capital stock consisting of 5,000,000 shares of Invisa
preferred stock, of which approximately 27,467 are outstanding and
(ii) 95,000,000 shares of Invisa Common Stock of which 35,156,081 are issued
and  outstanding. Giving effect to the Closing, approximately 69,246,990 shares
of Invisa Common Stock will be duly authorized, validly issued, fully paid and
non-assessable on and after the Closing.
 
4.   Representations and Warranties of Centurian.  Centurian represents and
warrants to Invisa that:
 
4.1  Authority.  Centurian has all the power and requisite company authority to
execute and deliver this Agreement and consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of Centurian.  Centurian has duly executed and delivered this
Agreement and, assuming due authorization, execution and delivery of this
Agreement by Invisa, this Agreement constitutes a legal, valid and binding
obligation of Centurian, enforceable against Centurian in accordance with its
terms, except to the extent that enforceability may be limited by bankruptcy
laws or other laws affecting creditors’ rights generally and by general
principles of equity.
 
4.2  No Prior Transfer.  Other than as contemplated by this Agreement, Centurian
has not previously transferred any interest in the Notes or incurred any
obligation to do so prior to the date hereof.
 
4.3  Investment.  Cemurian is acquiring 34,090,909 shares of Invisa Common Stock
pursuant to this Agreement solely for investment purposes, for Centurian’s own
account and not with a view to resale or distribution.  Centurian understands
that (i) the Invisa Common Stock has not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), or any state securities laws,
(ii) Invisa is under no obligation to register the Invisa Common Stock and (iii)
the Invisa Common Stock cannot be transferred, resold or otherwise disposed of
by Centurian without such registration unless Invisa receives an opinion of
Centurian’s counsel, reasonably acceptable to Invisa, stating that such
transfer, resale or other disposition is exempt from such registration
requirements, or other evidence satisfactory to Invisa that demonstrates the
applicability of such exemption.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4  Investment Qualifications.  Centurian understands that no significant
public market exists for the Invisa Common Stock and it is uncertain whether a
public market will develop for the Invisa Common Stock.  Centurian has such
knowledge and experience in financial and business matters and familiarity with
Invisa as to be capable of evaluating the merits and risks of converting the
Terminated Notes to Invisa Common Stock.  Centurian has been given the
opportunity to ask questions of, and receive answers from, Invisa concerning the
terms and conditions of, and other matters pertaining to, the Invisa Common
Stock and the related investment risks, and Centurian has had access to such
financial and other information as it considered necessary or appropriate to
make a decision to convert the Terminated Notes to Invisa Common Stock, and
Centurian has availed itself of this opportunity to the full extent desired.  
 
4.5  Understanding of Investment Risks.  Centurian acknowledges that an
investment in Invisa Common Stock involves highly speculative risks.  Centurian
has carefully reviewed such risk factors and considered such factors in relation
to its own investment activities and financial position, and has the ability to
accept highly speculative risks, which could include the loss of its entire
investment.
 
5.   Survival.  The representations and warranties in Sections 3 and 4 shall
survive the Closing and continue in full force and effect thereafter.
 
6.   Post-Closing Cooperation.  From and after the Closing, the parties shall
cooperate with each other and take such actions as may be reasonably requested
and are consistent with the provisions of this Agreement to obtain for the
requesting party the benefits of the transactions contemplated hereby.
 
7.   Restrictive Legend.  The certificate for the shares of Invisa Common Stock
issued pursuant to this Agreement shall bear substantially the following legend:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, EXCHANGED, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS (I) REGISTERED
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR (II) PURSUANT TO AN
EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS AND AN OPINION OF COUNSEL TO THAT
EFFECT, IF SO REQUIRED BY THE ISSUER OF THESE SHARES.
 
Any certificate issued in exchange or substitution for a certificate bearing
such legend (except a new certificate issued upon completion of a public
distribution of the securities represented thereby pursuant to an effective
registration statement under the Act) shall also bear such legend unless it has
been demonstrated to the satisfaction of Invisa that the securities represented
thereby need no longer be subject to the foregoing transfer restrictions.
 
                8.    Miscellaneous.
 
8.1  Notices.  All notices, requests, demands and other communications required
or permitted to be given under this Agreement shall be in writing and shall be
deemed given (i) one business day after being sent by a nationally recognized
overnight delivery service or (ii) upon receipt of electronic or other
confirmation of transmission if sent via facsimile, in each case at the
applicable address or facsimile number (or at such other address or facsimile
number for a Party as shall be specified by like notice) set forth below:
  
To Invisa
Invisa, Inc.

 
1800 2nd Street
Suite 965
Sarasota, Florida  34236
Attention: Chief Executive Officer

   

 
To Centurian:
Centurian Investors, Inc.
1800 2nd Street, Suite 970
Sarasota, Florida   34236
 
Attention: Chief Executive Officer

 
 
3

--------------------------------------------------------------------------------

 
 
8.2  Entire Agreement; No Effect on Warrant.  This Agreement supersedes and
cancels any prior or contemporaneous agreements among the parties relating to
the subject matter of this Agreement.    This Agreement, however, has no effect
on the remaining Notes to Centurian, the Security Agreement executed in
connection therewith and any future borrowings by Invisa.
 
8.3  Amendment.  This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the Parties.
 
8.4  Successors and Assigns.  This Agreement may not be assigned or transferred
by any Party without the prior written consent of the other Parties.  Subject to
the foregoing restriction on transfer or assignment, this Agreement shall be
binding upon and inure to the benefit of the Parties and their successors and
permitted assigns.
 
8.5  Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida, without
regard to conflict of law principles.  
 
8.6  Interpretation.  The captions of the sections of this Agreement are for
convenience and reference only, and shall not be held to explain, modify,
amplify or aid in the interpretation, construction or meaning of this Agreement.


8.7  Expenses. Invisa shall bear all costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby.
 
8.8  Counterparts; Facsimile Signatures.  This Agreement may be executed in
counterparts, each of which shall be considered an original instrument, but all
of which together shall be considered one and the same agreement.  Facsimile
copies of the signature page hereof shall be deemed originals and shall be
binding for all purposes.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first stated above.
 
 
INVISA, Inc.:
 
Centurian Investors, Inc.
                 
By:Invisa, Inc.
 
By: Centurian Investors, Inc.
Name: Edmund C King
 
Name:  Howard R Curd
/s/ Edmund C King
 
 /s/ Howard R Curd
Title:   President and COO
 
Title:   President

 
 

 
 4

--------------------------------------------------------------------------------



 


 